DETAILED ACTION
	This is a final Office Action on the merits for U.S. application 16/807,712. Receipt of the amendments and arguments filed on 05/15/2022 is acknowledged.
Claims 1-14 are pending.
Claims 1-14 are examined.

Claim Objections
Applicant’s amendments to the claims overcome the claim objection of the previous Office Action. Therefore, the claim objection of the previous Office Action is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abbate (U.S. Patent 5,232,159) in view of Webber (U.S. Patent 9,273,811).
Regarding clam 1, Abbate discloses a garden edging coupler system comprising:
two ends of edging material (#11), each end of edging material being formed by termination of a tube (#20) and a panel (#22) within a common plane (see figures 1 and 4),
an elongated member (#54) having a first end (#56), a second end (#58) and a perimeter wall (the outer cylindrical wall as depicted in figure 2) extending between said first and second ends (see figure 2), said perimeter wall having an outer surface (see figure 2), a longitudinal axis of said elongated member extending through said first and second ends (the axis that extends centrally through the channel of the member #54 of figure 2);
said elongated member having a central area (the central, largest flange between ends #56 and #58 of figure 2) and defining a first portion (#56) and a second portion (#58) of said elongated member, said first portion including said first end and said second portion including said second end (see figure 2);
a plane of said central area being orientated perpendicular to said longitudinal axis (see figure 2, where the vertical plane of the central flange is perpendicular to the horizontal axis);
said outer surface having a plurality of teeth extending upwardly therefrom wherein each of said first and second portions includes some of said teeth (col. 3, lines 41-58 disclose the member #54 can comprise of two barbed ends #56, one on each end, so as to comprise of a plurality of teeth extending outwardly from the outer surface thereof and thus provide some teeth on respective portions of the member).
However, Abbate does not specifically disclose the teeth of the coupler comprise of an upper edge angled away from the central area and an inner edge directed toward said central area so that a juncture between the upper and inner edges forms a sharp edge. Furthermore, if the Examiner is considered to over broadly interpret the “some of said teeth” limitations as presently defined, it is highly well known in the art, as evidenced by Webber, that tube couplers can comprise of three teeth on each side of an elongated member coupler. Such teeth are formed with an upper angled edge that angles from a top end downwardly and away from the central area and a rear, inner edge that faces the central area in order to form a sharp edge with the upper edge. Therefore, it would have been obvious to have constructed the teeth of Abbate to comprise of upper and inner edges and a juncture as defined, as taught in Webber, in order to increase the strength of the connection between the coupler and the tube it is to be inserted within. Furthermore, it would have been obvious to increase the number of teeth on each side of the coupler of Abbate, as taught in Webber, in order to increase the surface area and connection strength between the coupler and the tube.
Regarding claim 2, Abbate in view of Webber render obvious said perimeter wall has an outer surface having a circular shape taken perpendicular to said longitudinal axis (figures 1a and 3 of Webber and figure 2 of Abbate depict the outer surface is circular in shape with the teeth extending therefrom).
Regarding claim 3, Abbate in view of Webber render obvious each said upper edge forms an angle with said outer surface being less than 45 degrees (col. 2 of Webber discloses such upper edges extend from 10 to 20 degrees (see at #120) or any angle therebetween from said outer surface and thus falls within the range as defined, where such features would be provided within Abbate as explained above).
Regarding claims 4 and 5, Abbate in view of Webber render obvious an angle formed in each tooth at a juncture of associated ones of said upper and inner edges being less than 82 degrees (if angle #120 of Webber is between 10 and 20 degrees and the angle #124 being 90 degrees, such an angle #122 would thus be less than 82 degrees, where such features would be provided within Abbate as explained above).
Regarding claim 6, Abbate in view of Webber render obvious each of said teeth comprises an annular member extending around said elongated member and radially extending away therefrom (see figures 1a and 3 of Webber and figure 2 of Abbate, where the teeth #108 extend radially around the element #102 and away from the longitudinal radius).
Regarding claim 7, Abbate in view of Webber render obvious said plurality of teeth includes at least three of said teeth positioned on each of said first and second portions (see figure 3 of Webber, where such features would be provided within Abbate as explained above).
Regarding claim 8, Abbate in view of Webber render obvious the length of the angled edges of the teeth #108 can comprise of 0.58 inches and 0.875 inches (see Webber) but do not specifically disclose the length of the entire elongated member from the first end to the second end. Col. 4, ll. 10-19 of Webber disclose that though typically only the diameter dimension of the coupler is to be changed and the angular and barb dimensions are to remain constant, the coupler can be easily scaled up or down to meet any needed size as necessary. Therefore, it would have been obvious to have constructed the length of the elongated member of Abbate to be between 2 and 4 inches in order to form the coupler to the size of the tubes needed to be connected to one another while saving on costs of construction to provide the needed strength and size as required and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Abbate in view of Webber render obvious the outer dimeter of the elongated member is typically constructed to fit pipes of 4.5, 5, 5.5, or 6 inches (see Webber), and thus do not specifically disclose the outer diameter as being between 0.65 inches and 1.0 inches. Col. 4, ll. 10-19 of Webber disclose that the coupler can be easily scaled up or down to meet any needed size and the diameter dimensions can be changed as needed. Therefore, it would have been obvious to have constructed the outer diameter of the elongated member of Abbate to be between 0.65 and 1 inch in order to form the coupler to the size of the tubes needed to be connected to one another while saving on costs of construction to provide the needed strength and size as required to connect tubes of specific inner diameters and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Abbate in view of Webber render obvious the length of the angled edges of the teeth #108 can comprise of 0.58 inches and 0.875 inches and discloses the angle #120 can be between 10 and 20 degrees or even less. See Webber. Therefore, using an angle of 10 degrees or less with the hypotenuse of the triangle formed by the teeth #108 being 0.58 inches and 0.875 inches would thus form teeth having a height between 0.05 inches and 0.15 inches. Col. 4, ll. 10-19 of Webber further disclose that though typically only the diameter dimension of the coupler is to be changed and the angular and barb dimensions are to remain constant, the coupler can be easily scaled up or down to meet any needed size as necessary. It would have thus been obvious to have constructed the height of the teeth of Abbate to be between 0.05 inches and 0.15 inches while the other dimensions of the coupler are also optimized in order to form the coupler to the size of the tubes needed to be connected to one another while providing a strong connection between such tubes of a size as required and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Abbate in view of Webber render obvious the length of the angled edges of the teeth #108 can comprise of 0.58 inches and 0.875 inches and discloses the angle #120 can be between 10 and 20 degrees or even less. See Webber. Therefore, using an angle of 10 degrees with the hypotenuse of the triangle formed by the teeth #108 being 0.58 inches and 0.875 inches would thus form teeth having a width between 0.1 inches and 0.25 inches. Col. 4, ll. 10-19 of Webber further disclose that though typically only the diameter dimension of the coupler is to be changed and the angular and barb dimensions are to remain the constant, the coupler can be easily scaled up or down to meet any needed size as necessary. It would have thus been obvious to have constructed the width of the teeth of Abbate to be between 0.1 inches and 0.25 inches while the other dimensions of the coupler are also optimized in order form the coupler to the size of the tubes needed to be connected to one another while providing a strong connection between such tubes of a size as required and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, Abbate in view of Webber render obvious a stop (the stop #109 of Webber or the central stop flange extending from the central area as depicted in figure 2 of Abbate) being attached to and extending upwardly from said central area of said elongated member (see figures 1a and 3 of Webber and figure 2 of Abbate), said stop being configured to abut tubes of edging sections when said elongated member is extended into the tubes (see figure 2 of Webber and figure 3 of Abbate).
Regarding claim 13, Abbate in view of Webber render obvious said stop comprises an annular wall extending around said elongated member (see figures 1a and 3 of Webber and figure 2 of Abbate).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abbate in view of Webber and Reum et al. (U.S. Patent 4,761,923).
Regarding clam 14, Abbate discloses a method of joining edging material including the steps of:
providing a first edging section (the left section #11 of figure 3) and a second edging section (the right section #11 of figure 3), each of said first and second edging sections including:
a panel (#22) having a top edge and a bottom edge (the top and bottom edges of element #11 as depicted in figure 1);
a tube (#20) being attached to and extending along said top edge (see figures 1 and 3), said tube having an inner diameter dimension (see figures 1 and 2);
providing a coupler assembly (#54’; figure 3) including:
an elongated member (col. 3, ll. 41-58 disclose the coupler #54’ comprises of a cylindrical elongated member with two barbed ends #56) having a first end (the left end of figure 3), a second end (the right end of figure 3) and a perimeter wall (the cylindrical perimeter wall of the member #54’) extending between said first and second ends (see figures 2 and 3), said perimeter wall having an outer surface (the outer surface which the barbs #56 extend from), a longitudinal axis (the axis that extends horizontally through the center of the member #54’) of said elongated member extending through said first and second ends (see figures 2 and 3);
said elongated member having a central area (the central, enlarged portion that is to extend between adjacent tubes #20 as depicted in figure 3) and defining a first portion (the left half #56 of figure 3) and a second portion (the right half #56 of figure 3), said first portion including said first end (see figure 3) and said second portion including said second end (see figure 3);
a plane of said central area being oriented perpendicular to said longitudinal axis (see figures 2 and 3, where the enlarged central area extends vertically and thus perpendicular to the horizontal longitudinal axis);
said outer surface having a plurality of teeth (#56) extending upwardly therefrom (see figure 2, where the teeth #56 are provided on both ends of the member #54’ of figure 3) wherein each of said first and second portions includes some of said teeth (each of the left and right portions comprises of one barb and thus some of the plurality of such barbs), 
extending said first portion of said coupler assembly into said tube of said first edging section such that said first edging section is within 0.50 inches of said central area (see figure 3, where the first tube of the first edging section abuts the central area and thus is within 0.5 inches of said central area); and
extending said second portion of said coupler assembly into said tube of said second edging section such that said second edging section is within 0.50 inches of said central area (see figure 3, where the tube of the second edging section abuts the central area and thus is within 0.5 inches as defined).
However, Abbate does not specifically disclose the teeth of the coupler comprise of an upper edge angled away from the central area and an inner edge directed toward said central area so that a juncture between the upper and inner edges forms a sharp edge. Furthermore, if the Examiner is considered to over broadly interpret the “some of said teeth” limitations as presently defined, it is highly well known in the art, as evidenced by Webber, that tube couplers can comprise of three teeth on each side of an elongated member coupler. Such teeth are formed with an upper angled edge that angles from a top end downwardly and away from the central area and a rear, inner edge that faces the central area in order to form a sharp edge with the upper edge. Therefore, it would have been obvious to have constructed the teeth of Abbate to comprise of upper and inner edges and a juncture as defined, as taught in Webber, in order to increase the strength of the connection between the coupler and the tube it is to be inserted within. Furthermore, it would have been obvious to increase the number of teeth on each side of the coupler in order to increase the surface area and connection strength between the coupler and the tube.
Furthermore, Abbate does not disclose the elongated member and teeth have a combined greatest outer diameter dimension being between 2% and 5% greater than the inner diameter dimension. However, both Abbate and Webber disclose and depict that the teeth of the coupler are to comprise of a larger diameter than the inner diameter of the tube in order to deform the material of the tube and form a seal with the tube. Reum et al. similarly disclose that the outer diameter of the couplers are to comprise of a slightly greater diameter than the inside diameter of the top rails of such edging portions in order to provide a water seal. See col. 6, ll. 29-40. Col. 4, ll. 1-19 of Webber disclose that such couplers can be constructed to any size hose as needed where the diameter dimensions are typically changed while the angular dimensions and the barb dimensions remain constant. Therefore, it would have been obvious to have constructed the coupler of Abbate in view of Webber to comprise of a thickness of the elongated member and teeth so as to have an outer diameter dimension being between 2% and 5% greater than the inner diameter dimension of the tubes in order to create an effective water seal between the coupler and the tube without over stretching and destroying the material of the tube and also since it has been held that where the general conditions of a claim are disclosed in the prior art, i.e. forming the outside diameter of the teeth to be slightly greater than the inside diameter of the tube they are to be inserted within as taught in Reum et al., discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because Applicant’s arguments are with respect to the previous rejection in view of the newly added claim amendments, where the newly added claim amendments required the use of a different rejection than previously used.
In response to applicant’s argument that the rejection of claim 14 relies on speculation as to the specific limitations with respect to the diameter of the elongated member and the teeth, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, In Gardner v. TEC Systems, Inc. held that when a recitation of relative dimensions of a claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the prior art teaches that such teeth are to be slightly greater than the outer diameter of the elongated member in order to slightly deform the tubes which they are to be inserted within, where Webber teaches that such couplers can be modified in size in order to properly attach to different sized tubing as needed. Applicant does not disclose nor argue the criticality of such values as defined in claim 14 and such features appear to be a mere optimization of the size of such teeth in order to properly attach two edging pipes to one another. The rejection is thus considered proper and is upheld.
Furthermore, Applicant does not specifically argue the modification of Abbate in view of Webber in order to swap one tube connector for the other. Such modifications are thus considered proper and thus such a modification is used again to reject the newly amended claim 1 limitations as presently defined. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635